Matter of Cortez (2017 NY Slip Op 02420)





Matter of Cortez


2017 NY Slip Op 02420


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2015-06142

[*1]In the Matter of Dora Maria Carriel Cortez, also known as Dora Maria Carriel, deceased. Lois M. Rosenblatt, etc., petitioner-respondent; Walden Terrace, Inc., appellant, et al., respondent. (File No. 2818/09)


Goldstein & Greenlaw, LLP, Forest Hills, NY (Andrew Schwarsin of counsel), for appellant.
Gerard J. Sweeney, Rego Park, NY, for petitioner-respondent.

DECISION & ORDER
In a probate proceeding in which Lois M. Rosenblatt, Public Administrator of Queens County, as administrator of the estate of Dora Maria Carriel Cortez, also known as Dora Maria Carriel, petitioned to determine the validity of a lien against the decedent's estate for attorney's fees, Walden Terrace, Inc., appeals from a decree of the Surrogate's Court, Queens County (Kelly, S.), dated February 26, 2015, which, upon a decision of the same court dated January 22, 2015, fixed the attorney's fees payable by the estate in the sum of $5,000.
ORDERED that the decree is affirmed, with costs.
"The determination of what constitutes a reasonable attorney's fee is a matter within the sound discretion of the Surrogate's Court" (Matter of Cincotta, 139 AD3d 1058, 1059). "The Surrogate is in the best position to assess and consider the necessary factors in fixing and determining an attorney's fee, such as the . . . time, effort and skill actually required and time expended" (Matter of Piterniak, 38 AD3d 780, 781).
Under the circumstances of this case, including the small size of the estate, the Surrogate's Court did not improvidently exercise its discretion in fixing the attorneys' fees payable by the estate to Walden Terrace, Inc., a creditor of the estate, in the sum of $5,000.
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court